Citation Nr: 1431749	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-16 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service-connected Type II Diabetes Mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from January 1970 to December 1972.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in part, denied his claim of entitlement to service connection for hypertension.

In March 2010, in support of his claim, the Veteran testified at a hearing at the RO before a local Decision Review Officer (DRO).  A copy of the hearing transcript has been associated with the claims file, so is of record.  The Veteran later requested another hearing at the RO, but this time before a Veterans Law Judge (VLJ) of the Board.  By letter, the RO acknowledged his request for this additional hearing and informed him of the date, time and location of it, but on that date (July 3, 2013) he failed to report for the proceeding, so was marked a "no show."  Given that he did not request a postponement and rescheduling of the hearing, the Board deemed his request for a hearing withdrawn pursuant to 38 C.F.R. § 20.704(d) (2013).

In a subsequent September 2013 decision, the Board denied claims for service connection for Diffuse Idiopathic Skeletal Hypertosis (DISH) Syndrome of the cervical spine and left hip and for esophagus problems, but instead remanded this remaining claim for hypertension for further development.  Unfortunately, however, still more development of this remaining claim is required, so the Board is again remanding it to the Agency of Original Jurisdiction (AOJ).



REMAND

Unfortunately, yet further development is necessary in order to fully and fairly adjudicate the Veteran's claim for service connection for hypertension, including as secondary to his service-connected Type II Diabetes Mellitus.

The Veteran underwent a VA compensation examination in December 2010.  The examiner reviewed the claims file, obtained a history from the Veteran, and conducted an objective physical evaluation.  He diagnosed essential hypertension and concluded that it was not caused by or related to the Veteran's diabetes.  His conclusion was based on unspecified medical literature that he said stated that diabetes mellitus does not cause hypertension unless a kidney is severely involved, i.e., on dialysis.  And he pointed out the Veteran's basic metabolic panel revealed normal kidney function.

In support of his claim, and apparently in response to that VA examiner's unfavorable opinion, the Veteran submitted medical treatise evidence discussing the relationship between hypertension and diabetes, including an article titled "Diabetes Mellitus and Hypertension."  Although the copy he submitted appears to be incomplete, he specifically pointed to a paragraph indicating hypertension tends to be a relatively late finding in Type I Diabetes, usually implying the existence of established diabetic renal disease.  In contrast, hypertension commonly occurs in patients with Type II diabetes before the onset of overt diabetic nephropathy.  This statement appears to be at odds with the VA examiner's assertion that Type II Diabetes does not cause hypertension unless there is serious kidney impairment.

The Veteran also submitted another article titled "Diabetes and Hypertension" stating that patients with Type II Diabetes can develop renal disease, but that hypertension commonly occurs without abnormal renal function and is often associated with central obesity.  It further states that insulin resistance and diabetes can precipitate hypertension by stimulating the sympathetic nervous system and renin-angiotensin system and promoting sodium retention.

The Board resultantly remanded the Veteran's claim for hypertension in September 2013 for additional medical comment from the December 2010 VA examiner.  The examiner was instructed to review and discuss the aforementioned treatise evidence in forming an opinion as to whether hypertension, even if not caused, alternatively is being aggravated by the diabetes.  Although a supplemental opinion was provided in December 2013, the examiner did not address the medical literature the Veteran submitted.  This is of particular significance as the examiner cited to medical literature for his original opinion that hypertension is not caused by diabetes.  Therefore, the claim must be remanded to allow the examiner to address this evidence and render a complete opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, it must ensure the examination is adequate).

Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  If still available to comment, obtain another addendum opinion from the VA compensation examiner that evaluated the Veteran in December 2010 and provided the additional opinion in December 2013.  If this examiner is unavailable, have another examiner with the necessary qualifications reviewed the claims file and provide the required medical opinion concerning the likelihood (very likely, as likely as not, or unlikely) that the Veteran's hypertension is caused by or the result of his service-connected Type II Diabetes Mellitus.

In addition, however, the examiner must provide a medical opinion concerning the likelihood (very likely, as likely as not, or unlikely) that the Veteran's hypertension, even if not causing, is alternatively being aggravated by his service connected Type II Diabetes Mellitus.

In commenting, the examiner is asked to do the following:

a.  Discuss the relevance, if any, of the medical literature submitted by the Veteran indicating that hypertension commonly occurs in patients with Type II Diabetes before the onset of overt diabetic nephropathy.

b.  Discuss the relevance, if any, of the medical literature submitted by the Veteran indicating that hypertension commonly occurs without abnormal renal function and is often associated with central obesity; and that insulin resistance and diabetes can precipitate hypertension by stimulating the sympathetic nervous system and renin-angiotensin system and promoting sodium retention.

c.  In providing these opinions concerning whether the hypertension is being caused or aggravated by the Type II Diabetes Mellitus, the examiner must provide explanatory rationale - preferably with specific references to the record, including the previously unspecified medical literature supporting his position versus those posited in the medical treatise evidence the Veteran conversely has submitted.

d.  If an opinion cannot be expressed without resorting to mere speculation, this must be indicated in the report, but with discussion of why a more definitive response is not possible or feasible.

2.  Review this supplemental opinion to ensure it is responsive to the questions posed.  If not, take corrective action.  38 C.F.R. § 4.2.

3.  Then readjudicate this claim for service connection for hypertension in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another supplemental statement of the case and given them time to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

